217 F.2d 646
Grant L. BELL, Appellant,v.UNITED STATES of America.
No. 11376.
United States Court of Appeals, Third Circuit.
Argued December 7, 1954.
Decided December 30, 1954.

Appeal from the United States District Court for the Middle District of Pennsylvania; Albert L. Watson, Judge.
Henry R. Van Deusen, Jr., Scranton, Pa. (H. R. Van Deusen, Scranton, Pa., on the brief), for appellant.
H. Eugene Heine, Jr., Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, Sp. Assts. to Atty. Gen., J. Julius Levy, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
An examination of the briefs and of the record in this case and consideration of the oral arguments demonstrate that no error has been committed. The judgment appealed from will be affirmed upon the opinion of Chief Judge Watson, 120 F.Supp. 931.